On the Merits.
[3] Tbe defendant admits in its answer, in the evidence and in the brief of counsel, that ■the plaintiff received an internal abdominal injury, and the only controversy is as to the ■extent and seriousness of the injury.
Tbe physician who was in tbe‘employ of tbe company at tbe time testified that when be first examined tbe plaintiff after tbe injury be did not find any objective symptoms, but be did find a hernia, which in bis opinion was of long standing. He further testified that in bis opinion tbe injury bad nothing to ■do with tbe hernia. He was frank, however, to admit that be did not know what kind of hernia tbe plaintiff suffered from. We are strongly persuaded from tbe evidence that at tbe time tbe plaintiff received tbe blow in the lower part of tbe abdomen be had a hernia in process of development, which was ■quickened and greatly accelerated by tbe blow be received. Tbe plaintiff bad never used a truss before, but tbe physician furnished and fitted him with one soon after tbe injury. Dr. Perkins, who bad no interest in the case, testified as follows:
“Q. You have examined him [meaning plaintiff]? A. Yes.
“Q. Has be a well-developed hernia? A. He has.
“Q. Could you tell, in making your examination, whether it was of .long standing or of recent standing? A. No, sir.
“Q. You have hoard the testimony be gave of the accident, and how the hernia was brought about, did you? A. Yes, sir.
“Q. Is that, the history of the accident, what you would expect to find in a case of that kind? A. The history is very significant of a traumatic hernia, and could be expected in a case of traumatic hernia.
“Q. Suppose a man is sitting down, and as he is rising up he is struck by a timber 6 by 8 by 24 feet long, that falls from 2.% feet and struck him in the abdomen. Would you expect a traumatic hernia to result from it? A. If be was struck in the region of the external abdominal ring, it is possible for him to have a traumatic hernia.
“Q. Then you would expect a hernia to develop immediately? A. Yes.”
Tbe plaintiff resumed bis work, but bad to quit, and be testified that be could' do no work which would require him to stand up. Dr. Perkins also testified that be did not consider plaintiff able to do any heavy work, and that it would be dangerous for him to do any work that required any standing. The plaintiff is 60 years of age, and, with a traumatic hernia produced or brought about by tbe lick be received, necessitating tbe constant use of a truss, we are satisfied that be has been rendered incapable of doing tbe work that be was engaged in, which was light work or any other work of a reasonable character. He is entitled to tbe compensation claimed. Tbe district judge, who beard all of tbe testimony ánd bad tbe plaintiff and tbe witnesses before him, so decided, and we are not able to say that he erred.
[4] The plaintiff has answered tbe appeal, praying for an additional allowance for 100 weeks for tbe permanent and serious impairment of an important-physical function, but additional compensation is not allowable where compensation is allowed under other provisions of tbe statute. Section 8 (e), Act 38 of 1918. Besides this claim is only made in tbe alternative in plaintiff’s petition.
It is therefore ordered that tbe judgment appealed from be affirmed at appellant’s cost.
Rehearing refused by Division A, composed of Chief Justice PROVOSTY and Justices OYERTON and LECHE.